97 F.3d 1460
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ras Adisa Gamba OLUWA, Plaintiff-Appellant,v.James ROWLAND;  T. Pruitt;  James Gomez;  State ofCalifornia;  Wilson, MD, Defendants-Appellees.
No. 96-15032.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 27, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.
MEMORANDUM**
Ras Adisa Gamba Oluwa, a California state prisoner, appeals pro se the district court's summary judgment in favor of state prison officials in his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights by denying him a vegetarian diet.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo,  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and we reverse.
"Inmates ... have the right to be provided with food sufficient to sustain them in good health that satisfies the dietary laws of their religion."   McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir.1987);  see also Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-2000bb-4.  A review of the record shows that in opposing summary judgment, Oluwa raised a genuine issue of material fact with respect to whether his religious belief is burdened and whether he is able to receive an adequate vegetarian diet.  Accordingly, we reverse the district court's summary judgment and remand for trial on these issues.  See Fed.R.Civ.P. 56(c);   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3